Exhibit 10.6

 

SECOND AMENDMENT TO GUARANTEE AGREEMENT

 

THIS SECOND AMENDMENT TO GUARANTEE AGREEMENT, dated as of March 15, 2019 (this
“Amendment”), between STARWOOD PROPERTY TRUST INC., a corporation organized
under the laws of the State of Maryland (“Guarantor”), and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a national bank association organized under the laws of
the United States (“Buyer”). Capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms in the Guarantee (as defined
below).

 

RECITALS

 

WHEREAS, Buyer, Starwood Property Mortgage Sub-14, L.L.C. (“Seller 14”),
Starwood Property Mortgage Sub-14-A, L.L.C. (“Seller 14-A”), Starwood Mortgage
Funding VI LLC (“Funding VI Seller”) and SPT CA Fundings 2, LLC (“SPT CA
Seller”, together with Seller 14, Seller 14-A and Funding VI Seller,
collectively, “Seller”) are parties to that certain Uncommitted Master
Repurchase Agreement, dated as of December 10, 2015, as amended by: (i) that
certain First Amendment to Uncommitted Master Repurchase Agreement, dated as of
March 31, 2016, (ii) that certain Second Amendment to Uncommitted Master
Repurchase Agreement, dated as of April 25, 2016, (iii) that certain Third
Amendment to Uncommitted Master Repurchase Agreement and Amendment of Fee
Letter, dated as of April 20, 2018, (iv) that certain Fourth Amendment to
Uncommitted Master Repurchase Agreement, dated as of May 1, 2018, and (v) that
certain Fifth Amendment to Uncommitted Master Repurchase Agreement, dated as of
January 10, 2019 (as amended, modified and/or restated from time to time, the
“Repurchase Agreement”), and the other Transaction Documents (as defined
therein);

 

WHEREAS, Guarantor indirectly owns one hundred percent (100%) of the Capital
Stock of Seller;

 

WHEREAS, in connection with the Repurchase Agreement, Guarantor made that
certain Guarantee, dated as of December 10, 2015, for the benefit of Buyer, as
amended by that certain First Amendment to Guarantee Agreement, dated as of
September 15, 2017, (as amended or modified prior to the date hereof, the
“Existing Guarantee”; and, as amended by this Amendment, and as same may be
hereafter further amended, modified and/or restated, the “Guarantee”), for the
benefit of Buyer; and

 

WHEREAS, Guarantor and Buyer desire to make certain amendments and modifications
to the Existing Guarantee.

 

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE I.

 

AMENDMENT

 

Sections 9(c) and 9(d) of the Existing Guarantee are hereby deleted in
their entirety and replaced with the following:

 

 







 

 

“(c)            Guarantor shall not permit the ratio of its Total Indebtedness
to Total Assets at any time to be greater than 0.80 to 1.00;

 

(d)             Guarantor shall not permit the ratio of Guarantor’s EBITDA for
any fiscal quarter to Guarantor’s Interest Expense for such fiscal quarter to be
less than 1.40 to 1.00;”.

 

ARTICLE II.

 

REPRESENTATIONS

 

Guarantor represents and warrants to Buyer, as of the date of this Amendment, as
follows:

 

(i)        all representations and warranties made by it in Section 8 of the
Existing Guarantee are true and correct in all material respects;

 

(ii)       it is duly authorized to execute and deliver this Amendment and has
taken all necessary action to authorize such execution, delivery and
performance;

 

(iii)      the person signing this Amendment on its behalf is duly authorized to
do so on its behalf;

 

(iv)      the execution, delivery and performance of this Amendment will not
violate any Requirement of Law applicable to it or its organizational documents
or any agreement by which it is bound or by which any of its assets are
affected; and

 

(v)        this Amendment has been duly executed and delivered by it.

 

ARTICLE III.

 

FEES AND EXPENSES

 

Guarantor shall promptly pay all of Buyer’s reasonable out-of-pocket costs
and expenses, including reasonable attorney’s fees and expenses incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment.

 

ARTICLE IV.

 

GOVERNING LAW

 

THIS AMENDMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE
PARTIES  HEREUNDER  SHALL  BE  DETERMINED  IN  ACCORDANCE  WITH  SUCH

 





2



 

LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

ARTICLE V.

 

MISCELLANEOUS

 

(a)        Except as expressly amended or modified hereby, the Guarantee and
the other Transaction Documents shall each be and shall remain in full force and
effect in accordance with their terms.

 

(b)        This Amendment may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. The parties intend that
faxed signatures and electronically imaged signatures (such as PDF files) shall
constitute original signatures and are binding on all parties.

 

(c)        The headings in this Amendment are for convenience of reference only
and shall not affect the interpretation or construction of this Amendment.

 

(d)        This Amendment may not be amended or otherwise modified, waived or
supplemented except as provided in the Guarantee.

 

(e)        This Amendment contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and shall
constitute the entire agreement among the parties with respect to such subject
matter, superseding all prior oral or written understandings.

 

[SIGNATURES FOLLOW]

 

 

 



3



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

STARWOOD PROPERTY TRUST INC., a

 

 

Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

JPMORGAN CHASE BANK, A NATIONAL

 

 

ASSOCIATION, a national banking

 

 

association

 

 

 

 

 

 

 

By:

/s/ Thomas N. Cassino

 

 

Name: Thomas N. Cassino

 

 

Title:   Executive Director

 

 

Signature Page to Second Amendment to Guarantee Agreement

